Case 19-10007-SMT          Doc 1    Filed 03/22/19 Entered 03/22/19 18:14:07           Desc Main
                                    Document     Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF COLUMBIA (Greenbelt Division)

In Re:                                               )
                                                     )
JASON ZYK,                                           )
                                                     )       CASE NO. 18-00430-SMT
                  Debtor,                            )       Chapter 7
___________________________________                  )
JASON ZYK,                                           )
                                                     )
                       Plaintiff,                    )
v.                                                   )       Adversary Proceeding
                                                     )       No.__________________
JAMES N. HELLER                                      )
4803 Falstone Avenue                                 )
Chevy Chase, MD 20815                                )
                                                     )
and                                                  )
                                                     )
DEBBIE G. HELLER                                     )
4803 Falstone Avenue                                 )
Chevy Chase, MD 20815                                )
                                                     )
                       Defendants                    )

                          COMPLAINT TO AVOID JUDICAL LIEN

         COMES NOW the Debtor, Jason Zyk (the “Debtor”), by and through counsel, Cohen

Baldinger & Greenfeld, LLC pursuant to 11 U.S.C. §522(f) files this Complaint to avoid the

judicial lien of James and Debbie Heller (hereinafter collectively the “Defendants”) against the

Debtor’s real property and improvements known as 1332 Riggs Street NW, Washington, DC

20009, and as grounds therefore represents as follows:

         1.   This case was commenced by the filing of a Voluntary Petition for Relief pursuant

to Chapter 7 of the United States Bankruptcy Code on June 19, 2018 (the “Petition Date”).

         2.   This Court has jurisdiction over this motion pursuant to 28 U.S.C. § 1334.
Case 19-10007-SMT         Doc 1     Filed 03/22/19 Entered 03/22/19 18:14:07           Desc Main
                                    Document     Page 2 of 2



       3.    The Defendants are individuals residing in the state of Maryland, and are creditors

in the Chapter 13 proceeding commenced by the Debtor and docketed as Case No. 18-00430.

       4.   At the time of the Petition Date, the Debtor has owned the real property and

improvements known as 1332 Riggs Street NW, Washington, DC (the “Property”) which the

Debtor occupies as his residence.

       5.   On March 17, 2015, a judgment was entered in favor of the Defendants and against

the Debtor in the sum of $124,885.727, plus interest thereafter at the rate of two percent (2.0%)

per annum and court costs (the “Judgment”).

       6.   A copy of the Judgment was recorded in the land records of the District of Columbia

on April 1, 2015 as Instrument #2015029821. The recordation of the Judgment created a lien

against the Property.

       7.   The Debtor has claimed his interest in the Property as exempt pursuant to D.C. Code

§15-501(a)(14).

       8.      The lien resulting from the recordation of the Judgment impairs the Debtor’s

claimed exemption in the Property pursuant to D.C. Code §15-501(a)(14),

       WHEREFORE, the Debtor prays for an order avoiding and canceling the judicial lien in

favor of the Defendants in the Debtor’s property located at 1332 Riggs Street NW, Washington,

DC and granting such other and further relief as may be just and proper.

                                              Respectfully submitted,

                                              COHEN BALDINGER & GREENFELD, LLC

                                              By: /s/ Steven H. Greenfeld         .
                                              Steven H. Greenfeld, Esq.
                                              2600 Tower Oaks Blvd., Suite 103
                                              Rockville, MD 20852
                                              (301) 881-8300
                                                 Counsel for the Debtor-Plaintiff
